DETAILED ACTION
This Office action responsive to the printer rush of 5/5/2021.  Claims 1-2, 4-5, 7-8, 11, 13-16, 21-23 are pending and allowed.  Claims 3, 6, 9-10, 12, 17-20 are cancelled.

Information Disclosure Statement
	The Publication Division regards the 7/21/2017 explanation of the references on the accompanying 7/21/2017 Form 1449 as a separate non-standard IDS from the 1449 and therefore wants it considered separately.  Accordingly, the listing is being sent in this Corrected Notice of Allowance. 
	The non-standard information disclosure statement filed 7/21/2017 fails to comply with 37 CFR 1.98(a)(3) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each patent listed that is not in the English language.  They were placed in the application file, but the information referred to therein has not been considered.  
	References 4, 5, 7, 8,and 9 are not in English and no English equivalent was located.  The abstracts are inadequate to convey the relevance of the reference because the abstract may focus on elements not relevant to the instant case while the reference may possess  matter relevant to the case omitted from the abstract.  As such, only the English language abstracts have been 

Allowable Subject Matter
	Claim 1-2, 4-5, 7-8, 11, 13-16, 21-23 are allowed. 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 	
	The following is an examiner's statement of reasons for allowance:
The prior art does not teach in combination: 
An automated method for sorting objects, the method comprising:
reading, from an identification device attached to an object sorting tray, information identifying logistic data, in a database, for each of multiple objects included in the object sorting tray;
identifying first and second individual objects in the object sorting tray, from the multiple objects, based on the logistic data for said objects;
simultaneously aligning a first nozzle of an automated object extraction assembly with the first identified object and a second nozzle of the automated object extraction assembly with the second identified object;

simultaneously moving the first and second nozzles, with the extracted first object positioned on the tip of the first nozzle and the extracted second object positioned on the tip of the second nozzle, away from the object sorting tray and into a positon to deposit the extracted objects in a transfer funnel;
selecting a first receptacle, from multiple receptacles, to receive the extracted first object based on the logistic data for said first object and selecting a second receptacle, from the multiple receptacles, to receive the extracted
second object based on the logistic data for said second object; 
positioning the selected first and second receptacles 
transferring, by the automated object extraction assembly, the extracted first object
from the tip of the first nozzle to a first passage of the transfer funnel, for receipt in the
first receptacle, and the extracted second object from the tip of the second nozzle to a
second passage of the transfer funnel, for receipt in the second receptacle.
Of particular interest is Deppermann ‘207 which teaches: 
reading, from an identification  device to an object sorting tray, 

identifying an  individual object in the object sorting tray, from the multiple objects, based on the logistic data for said object,
an automated method for sorting objects, the method comprising: moving a nozzle of an automated object extraction assembly into a position to remove the identified object from a well of the object sorting tray 
extracting, by the nozzle of the automated object extraction assembly, the object from the well of the object sorting tray; 
to deposit the object in a transfer funnel;
transferring, by the automated object extraction assembly, the extracted object to the transfer funnel selecting a receptacle, from multiple receptacles, to receive the extracted object based on the logistic data for said object; and
and positioning the selected receptacle below the transfer funnel to receive the extracted object from the transfer funnel.
Deppermann ‘207 does not teach: 
inserting a tip of the nozzle into the well of the object sorting tray and extracting the identified objection, and
transferring, by the automated object extraction assembly, the extracted object from the tip of the nozzle,
moving the nozzle of the automated object extraction assembly, with the extracted object positioned on the tip of the nozzle, into a positon to deposit the extracted object; 
nor reading, from an identification device attached to an object sorting tray

nor moving a plurality of nozzles simultaneously toward the tray to pick up the objects and selecting a first and second receptacle, from the multiple receptacles, to receive the extracted second object based on the logistic data for said second object.
	Of further interest is Mifuji which teaches: 
inserting a tip of the nozzle into the well of the object sorting tray and extracting the identified objection, and
transferring, by the automated object extraction assembly, the extracted object from the tip of the nozzle,
moving the nozzle of the automated object extraction assembly, with the extracted object positioned on the tip of the nozzle, into a positon to deposit the extracted object.  
Of further interest is Deppermann ‘485 which teaches  
reading, from an identification device attached to an object sorting tray
Of further interest is Bergerioux et al. which teaches: a funnel with plural channel passages, nor moving toward the tray the plurality of nozzles.
Of further interest are Endo et al. and Yamazaki et al. which teach: moving a plurality of nozzles simultaneously toward the tray to pick up the objects and selecting a first and second receptacle, from the multiple receptacles, to receive the extracted second object based on the logistic data for said second object.
However, it would not have been obvious to one of ordinary skill in the art to combine the teachings of this many references and come up with the claimed invention.  

Response to Amendments/Arguments
	Applicant’s amendment was sufficient to overcome the prior art rejections. 

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E BUTLER whose telephone number is (571)272-6937.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.E.B/

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655